Citation Nr: 1619720	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  14-36 919	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from September 1954 to June 1956. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a March 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.


FINDING OF FACT

In correspondence received by VA in March 2016, the Veteran indicated his intent to withdraw all issues currently on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


